UNPUBLISHED

                      UNITED STATES COURT OF APPEALS
                          FOR THE FOURTH CIRCUIT


                                     No. 17-6217


RONNIE MATTHEWS COUSINS,

                   Plaintiff - Appellant,

             v.

JUSTIN R. ARONSON, Police Officer/Sergeant #354,

                   Defendant - Appellee.



                                     No. 17-6339


RONNIE MATTHEWS COUSINS,

                   Plaintiff - Appellant,

             v.

JUSTIN R. ARONSON, Police Officer/Sergeant #354,

                   Defendant - Appellee.



Appeals from the United States District Court for the Eastern District of Virginia, at
Alexandria. Claude M. Hilton, Senior District Judge. (1:15-cv-01505-CMH-JFA)


Submitted: June 22, 2017                                      Decided: June 27, 2017
Before GREGORY, Chief Judge, and FLOYD and HARRIS, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Ronnie Matthews Cousins, Appellant Pro Se. Julie A. C. Seyfarth, Assistant County
Attorney, Emily Claire Russell, CHESTERFIELD COUNTY ATTORNEY’S OFFICE,
Chesterfield, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.




                                            2
PER CURIAM:

       In these consolidated appeals, Ronnie Matthews Cousins appeals the district

court’s orders denying relief on his 42 U.S.C. § 1983 (2012) complaint.          We have

reviewed the record and find no reversible error. Accordingly, we affirm for the reasons

stated by the district court. Cousins v. Aronson, No. 1:15-cv-01505-CMH-JFA (E.D. Va.

Jan. 10, 2017; Feb. 14, 2017; Feb. 17, 2017). We dispense with oral argument because

the facts and legal contentions are adequately presented in the materials before this court

and argument would not aid the decisional process.



                                                                              AFFIRMED




                                            3